Citation Nr: 0126598	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  91-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for impotence as 
secondary to 
treatment for his service-connected dermatophytosis and tinea 
cruris.

3.  Entitlement to service connection for defective vision as 
secondary to 
treatment for his service-connected dermatophytosis and tinea 
cruris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board remanded this case for 
further development in June 1992, June 1994, and July 1998.  
The veteran and his representative appeared at hearings 
before Members of the Board in March 1992, February 1994 and 
July 2001.

During the course of this appeal, the RO granted service 
connection for generalized anxiety disorder assigning a 30 
percent evaluation and service connection for bilateral 
metatarsalgia assigning a 10 percent evaluation.  The veteran 
raised the issues of increased evaluations for 
dermatophytosis and tinea cruris, generalized anxiety, and 
bilateral metatarsalgia as well as entitlement to a total 
rating based on individual unemployability.  In an April 1999 
rating decision, the RO increased the evaluation for 
dermatophytosis and tinea cruris to the maximum evaluation of 
50 percent disabling, continued the evaluations for 
generalized anxiety and bilateral metatarsalgia, and denied 
entitlement to a total rating based on individual 
unemployability.  The veteran filed a notice of disagreement 
in June 1999 and the RO issued a statement of the case 
addressing the remaining issues of increased evaluations for 
generalized anxiety and bilateral metatarsalgia as well as 
entitlement to a total rating based on individual 
unemployability in April 2000.  A timely substantive appeal 
addressing these issues is not of record.  The United States 
Court of Appeals of Veterans Claims (Court) has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The Board notes that the veteran presented testimony to these 
issues at the July 2001 hearing; these issues are referred to 
the RO for further action.


FINDINGS OF FACT

1.  Arteriosclerotic heart disease was not demonstrated 
during the veteran's active military service or for many 
years following his release from active duty.

2.  Arteriosclerotic heart disease was not caused by and was 
not related to the veteran's service-connected disabilities, 
to include his anxiety disorder and his treatment for 
dermatophytosis and tinea cruris.

3.  Impotency was not caused by and is not related to 
treatment for the veteran's service-connected dermatophytosis 
and tinea cruris.

4.  Defective vision to include macular degeneration was not 
caused by and is not related to treatment for the veteran's 
service-connected dermatophytosis and tinea cruris.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated during the veteran's active military service; may 
not be presumed to have been incurred in service; and was not 
proximately due to or the result of a service-connected 
disease or disability to include treatment of such.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100 et. seq. (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2001).

2.  Impotency is not proximately due to or the result 
medication prescribed for service-connected dermatophytosis 
and tinea cruris. 38 U.S.C.A. §§ 1110, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

3.  Defective vision is not proximately due to or the result 
medication prescribed for service-connected dermatophytosis 
and tinea cruris. 38 U.S.C.A. §§ 1110, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, new legislation 
was passed that enhanced VA's duty to assist a claimant in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103A, 5107(a)(West Supp. 
2001).  Although the RO has not developed or considered the 
veteran's claim pursuant to the VCAA, the Board believes that 
the RO has taken action that is consistent therewith.  Thus, 
the Board's decision to proceed to an adjudication on the 
merits does not prejudice the veteran in the disposition of 
his claim for service connection.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, the RO has afforded the veteran several VA 
examinations and obtained VA opinions, which address the 
etiology of the veteran's heart disease, impotency, and 
defective vision.  Second, the RO has obtained and associated 
with the claims file all relevant outstanding records, both 
VA and non-VA identified by the veteran as being pertinent to 
his claims.  In addition, the veteran has testified at 
several RO and Board hearings, most recently in July 2001.  
Based on these facts and because the Board is not aware of 
any other available evidence that might substantiate the 
veteran's claim, the Board is satisfied that the VA has 
fulfilled its duty to assist the veteran in obtaining and 
fully developing all of the facts relevant to this claim.

Factual Background.  The veteran served on active duty from 
November 1942 to January 1946.  During service, he was 
treated for skin infections of the feet and groin.  Based on 
that treatment, a VA examiner's July 1960 opinion, and a May 
1961 Board decision, the RO, by a June 1961 rating decision, 
granted service connection for dermatophytosis and tinea 
cruris.

At September 1994 and April 1995 VA examinations, the veteran 
was diagnosed with undifferentiated somatoform disorder and 
noted symptoms of anxiety.  At an April 1996 VA examination, 
a Board of Psychiatrists determined that the veteran's 
generalized anxiety disorder was secondary to his service-
connected dermatophytosis and tinea cruris.  Accordingly, the 
RO, in an August 1996 rating decision, granted service 
connection for generalized anxiety disorder and assigned this 
disorder a 30 percent evaluation effective September 10, 
1990, the date of the veteran's claim.  In a December 1997 
rating decision, following review of private and VA medical 
opinions relating the veteran's chronic bilateral foot 
disorder to his service-connected dermatophytosis, the RO 
granted service connection for bilateral metatarsalgia and 
assigned this condition a 10 percent evaluation.  

In his various statements and hearing testimony, the veteran 
contended that he developed arteriosclerotic heart disease as 
a result of his anxiety disorder and that the medication, 
Griseofulvin, prescribed for his service-connected 
dermatophytosis and tinea cruris led to the development of 
his arteriosclerotic heart disease, impotency and defective 
vision.  At one hearing, the veteran testified that he had 
taken Griseofulvin until 1975 and stopped taking it for 
several years.  However, at another hearing, the veteran 
testified that he was prescribed Griseofulvin for his skin 
disorder for more than 30 years and that physicians have 
related his current disorders to long term ingestion of this 
medication.  Based on these contentions, he seeks service 
connection for arteriosclerotic heart disease, impotency, and 
defective vision on a secondary basis.

Service medical records, including the report of the 
veteran's examination for discharge, are entirely negative 
for any complaints, findings or diagnoses of cardiovascular 
disability, impotency, or defective vision.  A February 1950 
VA examination was also negative for complaints, findings, or 
diagnoses of cardiovascular disability, impotency, or 
defective vision.

VA medical evidence from 1962 to 1989 show complaints related 
to his service-connected skin disorder with occasional 
prescriptions for Griseofulvin; however, there were several 
periods in which Griseofulvin was not prescribed including 
from 1975 to approximately 1987 and records show at one point 
that the veteran refused to take Griseofulvin.  VA medical 
records from 1979 to 1989 show complaints of chest pain with 
diagnoses of stable angina syndrome, coronary artery bypass 
grafting, and arteriosclerotic heart disease.

Private medical records from Dr. Sharkey dated in August 1985 
reveal that the veteran reported being in recent car accident 
and experiencing reduced vision thereafter.  The examiner 
noted that the veteran had a subretinal neovascularization 
involutional macular choroidal degeneration.  A fluorescein 
angiogram revealed significant subretinal neovascularization 
and pigment epithelial detachment in the macular area of the 
right eye.  VA medical records show that the veteran was seen 
complaining of blurry vision and intermittent pains in the 
right eye in 1984.  VA medical records from 1985 to 1989 show 
diagnoses of stable senile macular degeneration, right eye.  

In February and June 1989 statements submitted in support of 
the veteran's claim, C. J. Aquilina, M.D., stated that he had 
been treating the veteran for approximately 10 years and that 
the veteran had been on long-term Griseofulvin therapy for 
his skin disorder.  Dr. Aquilina provided his opinion that as 
a result of the long-term Griseofulvin therapy, the veteran 
developed sexual dysfunction and a vision disturbance.  
Additionally, Dr. Aquilina stated that the veteran's nervous 
disorder which developed as a result of his service-connected 
skin disorder has "at the least aggravated" the veteran's 
cardiac condition.  

In a January 1990 letter, M. A. Hindi, M.D., reported that 
the veteran was initially examined in December 1989 at which 
time he presented with complaints of low vision in the right 
eye for about 6 to 7 years.  On examination, his visual 
acuity in the right eye was 8/200.  The dilated fundus exam 
revealed exudates in the center of the macula of the right 
eye and a fluorescin angiogram revealed leaking of the 
choroidal neovascular membrane underneath the center of the 
macula in the right eye.  Dr. Hindi stated that the low 
vision in the right eye was due to choroidal neovascular 
membrane in the macula of the right eye and that this could 
be either idiopathic or age-related disease.  Dr. Hindi 
further explained that age-related macular degeneration is 
connected with phototoxicity effect of light on the 
photoreceptors of the macula and retinal pigment epithelium.  
He also noted that a side effect of Griseofulvin, which the 
veteran had been taking for a long time, was 
photosensitivity.

In a January 1990 letter, I. C. Grossman, M.D., stated that 
he had treated the veteran since 1981 for various disorders 
to include bladder outlet obstruction for which he underwent 
a transurethral resection of the prostate.  Dr. Grossman 
reported that since that time, the veteran developed problems 
with Peyronie's disease and organic impotence.  Dr. Grossman 
noted that he had been informed that the veteran had been 
treated over a very long period of time with Griseofulvin for 
his service-connected disorder and that long-term 
Griseofulvin use could cause renal dysfunction, hepatic 
dysfunction, and hemopoietic dysfunction.

VA medical records from 1989 to 1992 show continued 
complaints and treatment for arteriosclerotic heart disease, 
age-related macular degeneration, and his skin disorders.  In 
an August 1992 VA medical record, the examiner noted that the 
veteran reported a history of impotency due to Peyronie's 
disease.

In an April 1993 VA cardiology opinion following a Board 
remand, the cardiologist, after a review of the claims file, 
stated that Griseofulvin could not aggravate arteriosclerotic 
heart disease.  Furthermore, the VA cardiologist stated that 
although the anxiety disorder could exacerbate angina 
pectoris symptoms to the point that he could experience more 
symptoms, it was his opinion that the anxiety had no 
relationship to arteriosclerotic heart disease.

In an April 1993 VA ophthalmology opinion following a Board 
remand, the ophthalmologist stated that it was his opinion 
that there was no relationship between the veteran's age-
related macular degeneration with resultant decreased vision 
and his ingestion of medication, specifically Griseofulvin, 
for his service-connected skin disorder.  He further noted 
that there was only one case report relating Griseofulvin to 
macular edema, but that most authorities find it difficult to 
implicate Griseofulvin in the absence of other case reports.  
Additionally, the ophthalmologist stated that the veteran's 
loss of vision did not occur until approximately 1986, when 
he was not taking Griseofulvin and that a fluorescent 
angiography demonstrated that the cause of the decreased 
vision was age-related macular degeneration.

In a May 1993 VA dermatology opinion, the VA physician 
addressed the relationship of medications, to include 
Griseofulvin for the veteran's service-connected 
dermatophytosis, and his generalized anxiety disorder, 
arteriosclerotic heart disease, impotence, and defective 
vision.  After review of the records, the physician stated 
that the veteran's treatment for his service-connected skin 
disorder had been "overwhelmingly" topical.  While the 
physician noted that the veteran had been placed on systemic 
Griseofulvin on a number of occasions, he was "very 
noncompliant in taking the medication" and had only 
intermittent use in very small quantities.  The VA physician 
also noted that all of the complications noted are not listed 
as complications of Griseofulvin.  It was the VA physician's 
opinion that neither Griseofulvin nor any other medications 
used for dermatophytosis and tinea cruris had anything to do 
with any of the complaints of the veteran.

In an August 1994 letter, Dr. Grossman again stated that he 
had treated the veteran for several years and that it was his 
opinion that the veteran's long period of Griseofulvin 
therapy had "directly and indirectly led" to many of the 
veteran's medical problems which resulted in his sexual 
dysfunction.

Private ophthamological records from 1989 to 1994 show 
complaints of low vision in the right eye with macular 
degeneration changes noted in the right eye becoming stable.

In September 1994, Dr. Aquilina submitted another statement 
relating his opinion that the veteran's chronic drug therapy 
for his service-connected medical disorder led to the 
development of additional disorders, to include coronary 
artery disease and impotence.

VA examinations in April 1995 reveal diagnoses of Peyronie's 
disease, impotency, gross hematuria, arteriosclerotic heart 
disease, stable age-related macular degeneration of the right 
eye with guarded prognosis, anxiety disorder, and 
dermatophytosis.  On evaluation, the examiner stated that he 
could not relate the veteran's skin disorder to diseases of 
the arteries.  There were no opinions relating any of the 
veteran's other disorders to either his service-connected 
disabilities or to treatment for such; although there were 
statements indicating that the veteran's cardiovascular 
disease affected his anxiety disorder.

Private medical records showing treatment for visual 
problems, sexual dysfunction, coronary artery disease, 
anxiety, and back pain from October 1994 to October 1995 were 
received in November 1995.

VA examinations in April and May 1996 show diagnoses of 
coronary artery disease status post coronary artery bypass 
grafting, erectile impotence of many years duration, 
Peyronie's disease, and age-related macular degeneration of 
the right eye.  

In a June 1996 addendum to the VA ophthamological 
examination, the examiner stated that there was no 
etiological relationship between the veteran's current ocular 
problems and his service-connected dermatophytosis or 
treatment for such with Griseofulvin.  A June 1996 VA medical 
notation states that the veteran's coronary artery disease 
was not related to his active service.

Following further review of the claims file, a VA physician, 
in an October 1997 opinion, stated that there was no medical 
evidence indicating that the sclerotic structural changes in 
his cardiovascular system were related to or secondary to his 
service-connected anxiety disorder, dermatophytosis, or tinea 
cruris.  The VA physician also stated that a review of the 
literature on fungistatic antimicrobials, including 
Griseofulvin, do not indicate a specific adverse reaction of 
impotency.

 In a September 1998 private medical statement, M. Kazahaya, 
M.D., noted that he examined the veteran in follow-up for 
macular degeneration of the right eye.  The veteran's history 
of subretinal neovascular membrane of unknown etiology as 
well as 35-year Griseofulvin treatment was noted.  Dr. 
Kazahaya reported that on examination, the retinal changes 
were consistent with age-related macular degeneration.  Dr. 
Kazahaya stated that although his predecessor felt that there 
was some relationship between the veteran's Griseofulvin 
therapy and his ocular problem, he was not familiar with 
Griseofulvin causing retinal toxicity.

Private and VA medical records including VA examinations from 
May 1998 to March 2000 show complaints and treatment for 
stable angina, coronary artery disease, macular degeneration 
of the right eye, and impotency.  However, these records do 
not contain any statement or documentation as to the etiology 
of these disorders.

In an August 1999 letter, Dr. Aquilina again stated that the 
veteran had been treated with oral antifungal medications for 
more than 40 years due to his service-connected skin disorder 
and that the combination of dermatological problems, 
antifungal therapy, gastrointestinal problems due to 
antifungal therapy, nervous disorder, and tobacco abuse 
significantly contributed to the development of the veteran's 
coronary artery disease.

In a June 2001 letter, the veteran's urologist, Dr. Grossman 
stated that the veteran's present erectile dysfunction was in 
no way related to the transurethral resection of the prostate 
performed many years previously.

Analysis.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted when a 
claimed disability is found to be proximately due to or the 
result of a service-connected disability, or when aggravation 
of a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a) (2001); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

The Court has held that entitlement to service connection may 
be granted for aggravation of a nonservice-connected 
condition by a service-connected condition. This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).  

Heart Disease.  Some chronic diseases are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service. 38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.307(a)(3) 
(2001); see also 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, such as 
cardiovascular-renal disease).

Initially, the Board notes that the service medical records 
do not show that the veteran had heart disease in service.  
Likewise, post service medical records are negative for heart 
disease for years thereafter, and none of the post service 
medical records includes a medical opinion indicating that 
the heart disease is related to the veteran's military 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for heart disease on a direct basis or a 
presumptive basis.

As noted previously, the veteran has asserted that his heart 
disease developed secondary to his service-connected anxiety 
disorder or the treatment for his service-connected 
dermatophytosis and tinea cruris.  However, the only medical 
opinion which relates the veteran's heart disease to his 
service-connected disability is that of Dr. Aquilina.  In his 
initial letters in February and June 1989, Dr. Aquilina 
related the veteran's heart disease to his service-connected 
skin disorder.  However, in his most recent letter in August 
1999, Dr. Aquilina stated that the combination of 
dermatological problems, antifungal therapy, gastrointestinal 
problems due to antifungal therapy, nervous disorder, and 
tobacco abuse significantly contributed to the development of 
the veteran's coronary artery disease.  Thus, it appears that 
Dr. Aquilina has changed his opinion as to the primary 
etiology of the veteran's heart disease, thus diminishing the 
probative value of his previous statements with respect to 
the etiology of the veteran's heart disease.

Moreover, several different VA physicians, including two 
cardiologists, have reviewed these statements as well as the 
veteran's claims file.  Furthermore, although Dr. Aquilina 
has provided his opinion as to the etiology of the veteran's 
heart disease, there is no documentation of record to show 
that he is a cardiologist.  In contrast, at least 2 VA 
cardiologists have reviewed the record and opined that there 
is no medical evidence indicating that either the veteran's 
service-connected anxiety disorder or the medication 
prescribed for his service-connected dermatophytosis and 
tinea cruris led to his development of coronary artery 
disease.  The Board finds that the opinions of the 
cardiologists to be more persuasive in this case as such 
opinions were based on complete review of the medical file 
and were based on their experience in the field of 
cardiology.  Accordingly, based on the entire record, the 
Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
heart disease on any basis. 

The veteran has asserted that his heart disease has developed 
from manifestations of a service-connected anxiety disorder 
and/or the medication, Griseofulvin, used to treat his 
service-connected skin disorder.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of heart disease, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for heart disease 
under any theory.  See Heuser v. Brown, 7 Vet. App. 379, 384 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
heart disease either on a direct basis or as secondary to 
either his service-connected anxiety disorder or his service-
connected skin disability.

Impotency.  As noted above, the veteran maintains that his 
impotency is secondary to the medication, Griseofulvin, used 
to treat his service-connected dermatophytosis and tinea 
cruris.  The Board notes that both Dr. Grossman and Dr. 
Aquilina have related the veteran's impotency to long-term 
Griseofulvin therapy used to treat the veteran's service-
connected dermatophytosis and tinea cruris.  However, 
following a complete review of the medical evidence, a VA 
dermatologist in a May 1993 opinion, stated that the 
veteran's treatment for his service-connected skin disorder 
had been "overwhelmingly" topical and that although the 
veteran had been placed on systemic Griseofulvin on a number 
of occasions, he was "very noncompliant in taking the 
medication" and had only use the medication intermittently 
in very small quantities.  He noted that none of the 
veteran's conditions is listed as a complication of 
Griseofulvin.  It was the VA physician's opinion that neither 
Griseofulvin nor any other medications used for 
dermatophytosis and tinea cruris had anything to do with any 
of the complaints of the veteran.

Additionally, in an October 1997 VA examination, the examiner 
stated that a review of the literature on fungistatic 
antimicrobials including Griseofulvin do not indicate a 
specific adverse reaction of impotency.  Both VA and private 
medical records also show that the veteran has Peyronie's 
disease and have indicated that his impotence may be related 
to this disease.  The Board finds the VA examination findings 
to be more persuasive than that of the private physicians.  
Specifically, the Board notes that in their statements, both 
Dr. Aquilina and Dr. Grossman indicated that they were 
"informed" that the veteran had been taking Griseofulvin 
for a long period of time.  Thus, it appears that neither 
physician reviewed the medical evidence of record and simply 
relied on statements of the veteran.  In contrast, the VA 
examiners reviewed the medical evidence of record showing 
when Griseofulvin was prescribed and the veteran's compliance 
with such, specifically noting that the veteran was only 
placed on Griseofulvin intermittently, in low doses, and was 
not compliant in taking it.  The veteran testified that he 
stopped taking Griseofulvin in 1975 and medical records show 
prescriptions for Griseofulvin intermittently until the 
1970's, thereafter, in 1986, the veteran refused 
Griseofulvin, but apparently began taking it again in 1987.

Based on review of the entire record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for impotency as 
secondary to medication for service-connected dermatophytosis 
and tinea cruris. 

Defective vision/Macular degeneration.  As noted above, the 
veteran alleges that his defective vision resulted from the 
medication, Griseofulvin, used to treat his service-connected 
dermatophytosis and tinea cruris.  The Board notes that both 
Dr. Hindi and Dr. Aquilina have indicated that the veteran's 
visual disorder may be related to the medication, 
Griseofulvin, used to treat the veteran for his service-
connected dermatophytosis and tinea cruris.  In his 1989 
statement, Dr. Hindi diagnosed macular degeneration of the 
right eye, either idiopathic or age related.  Dr. Hindi 
further explained that age-related macular degeneration is 
connected with phototoxicity effect of light on the 
photoreceptors of the macula and retinal pigment epithelium 
and that photosensitivity was a side effect of Griseofulvin, 
which the veteran had been taking for a long time.  However, 
private medical records from Dr. Sharkey, dated in August 
1985, show that the veteran developed reduced vision after a 
car accident.  Dr. Sharkey diagnosed a subretinal 
neovascularization involutional macular choroidal 
degeneration and a fluorescein angiogram revealed significant 
subretinal neovascularization and pigment epithelial 
detachment in the macular area of the right eye. 

Moreover, several different VA physicians, including at least 
2 ophthalmologists, have reviewed the veteran's claims file 
and opined that there was no relationship between the 
veteran's age-related macular degeneration with resultant 
decreased vision and his ingestion of medication, 
specifically Griseofulvin, for his service-connected skin 
disorder.  Specifically, in a 1993 examination, a VA 
ophthalmologist stated that the veteran's loss of vision did 
not occur until approximately 1986, when he was not taking 
Griseofulvin and that a fluorescent angiography demonstrated 
that the cause of the decreased vision was age-related 
macular degeneration.  Furthermore, in a 1998 private medical 
opinion, Dr. Hindi's successor, Dr. Kazahaya, reported that 
the veteran's retinal changes were consistent with age-
related macular degeneration and that although his 
predecessor felt that there was some relationship between the 
veteran's Griseofulvin therapy and his ocular problem, he was 
not familiar with Griseofulvin causing retinal toxicity.  

Finally, as noted above, a VA dermatologist, after reviewing 
the veteran's medical record noted that the veteran's 
treatment for his service-connected dermatophytosis and tinea 
cruris was primarily topical and although the veteran was 
prescribed Griseofulvin, he only took it intermittently, in 
small doses, and was not complaint.  The veteran has not 
submitted evidence to show otherwise.  As noted above, the 
veteran testified that he said he stopped taking Griseofulvin 
in 1975 and medical records show prescriptions for 
Griseofulvin intermittently until the 1970's and that he may 
have begun taking it again in 1987 after refusing it in 1986.

Based review of the entire record, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for defective 
vision/macular degeneration of the right eye as secondary to 
medication for service-connected dermatophytosis and tinea 
cruris. 


ORDER

Service connection for heart disease to include as secondary 
to service-connected anxiety disorder and/or treatment for 
service-connected dermatophytosis and tinea cruris is denied.

Service connection for impotency as secondary to treatment 
for service-connected dermatophytosis and tinea cruris is 
denied.

Service connection for defective vision/macular degeneration 
of the right eye as secondary to treatment for service-
connected dermatophytosis and tinea cruris is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

